Citation Nr: 0932412	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals, total left knee replacement.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to July 
1969.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Louisville, Kentucky.  

As will be discussed in detail below, the Board is reopening 
the Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals, total left knee 
replacement.  That issue is being REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.  The 
Veteran will be notified if further action is required on his 
part. 


FINDING OF FACT

The evidence associated with the claims folder subsequent to 
RO's January 2003 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 2003 decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104,  20.1103 (2008).

2.  Since the January 2003 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, total left knee replacement; therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals, total left knee 
replacement. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151, and 
therefore, regardless of whether the requirements of Kent 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Relevant law and regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Additional disability

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2008).



Foreseeability

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

Records from the Lexington VAMC show that the Veteran 
underwent total left knee replacement surgery during November 
1999.   In February 2000 a ringworm type of skin infection 
was observed on the Veteran's left knee; possible joint 
infection was noted.  In April 2000 the Veteran complained of 
a rash that had begun two months prior on the knee scar and 
had now spread all over his body.  VA initially treated the 
Veteran to determine if he had allergies, but in July 2000 VA 
determined that the pruritic lesions on his back, chest, arms 
and legs were due to a staphylococcal infection which was 
shown by a positive culture.  The record also shows that 
during this period the Veteran was complaining of chronic 
left knee pain since the total left knee replacement surgery.  
A staphylococcal infection was ultimately diagnosed.

On October 4, 2000, the Veteran filed a claim for 
compensation pursuant to 38 U.S.C.A. § 1151, essentially 
contending that, due to a staphylococcal infection related to 
his November 1999 total left knee replacement surgery and 
aggravated by VA's delay in treating and diagnosing it, he 
has current chronic residuals in the form of rash, scarring 
from the rash, pain in the knee, irritability, loss of 
appetite, loss of energy, cough, and chest pains     

In December 2000, the RO denied the Veteran's initial claim 
of compensation pursuant to 38 U.S.C.A. § 1151 (as described 
by the RO) for folliculitis, pityrosporum and pruritis, 
sciatic nerve irritation/left hamstring damage and staph 
infection with symptoms of severe knee pain, irritability, 
loss of appetite, loss of energy, severe cough, chest pain 
and scarring from rash.  The RO found that the Veteran had 
failed to show that he had any permanent disorder/disability 
stemming from the staphylococcal infection.  Moreover, the RO 
determined that there was no evidence that the staphylococcal 
infection with accompanying skin rash and neurological 
complaints was the result of carelessness, negligence, lack 
of proper skill, or error in judgment on the part of VA.  
Although the Veteran filed a notice of disagreement and a 
statement of the case was issued, he failed to perfect his 
appeal by filing a timely substantive appeal (VA Form 9).  
The RO treated the belated February 2002 substantive appeal 
as a new claim to reopen with new and material evidence.  

By a January 2003 rating decision, the RO denied that new and 
material evidence had been received sufficient to reopen the 
claim.  The Board specifically found that the evidence had 
yet to demonstrate that the Veteran had a chronic additional 
disability sufficient to reopen the claim.  The Veteran was 
informed of that denial and of his appeal rights; he did not 
appeal.

In September 2004 the Veteran filed another application to 
reopen the claim.  In an August 2005 decision the RO declined 
to reopen the claim, essentially finding that new and 
material evidence had not been submitted.  This appeal 
followed.

The January 2003 decision

The primary evidence considered by the RO in the January 2003 
denial decision, in addition to VA treatment records, was a 
March 2002, letter from Dr. D.U., the Veteran's private 
primary care physician.  Dr. D. U. stated that he had seen 
the Veteran in April 2000 with an obviously infected [left] 
knee and rash which he felt was due to infection; that he 
referred him to VA for treatment; that VA's records indicated 
a suspicion of a joint infection as early as February 17, 
2000; that VA's continued emphasis on allergic reaction 
instead of infection was not representative of good medical 
practice; and that the erroneous conclusion by VA from 
February 2000 to July 2000 had allowed the Veteran to develop 
significant complications from the untreated infection.  

In its January 2003 decision, the RO observed that VA records 
thru October 24, 2000, showed that the Veteran was being 
treated for his infection.  However, it was also observed 
that those records failed to show a qualifying additional 
disability that was chronic.  Thus, as there remained an 
absence of evidence of additional disability stemming from 
the VA surgery (staphylococcal infection), Dr. D.U.'s opinion 
was found to be immaterial.  The RO stated that submission of 
evidence of a chronic qualifying additional disability would 
serve to successfully reopen the claim. 

The January 2003 RO rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As explained above, the Veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Analysis
  
After reviewing the record, and considering the low 
evidentiary threshold needed to reopen a claim, the Board is 
of the opinion that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals, 
total left knee replacement, has been received.  

Treatment records from the Lexington VAMC from November 30, 
2000 to June 14, 2005 show complaints and diagnoses of 
chronic left knee pain since the 1999 knee replacement.  The 
most recent May and June 2005 treatment records show that the 
chronic knee pain has been referred to as "sympathetic" 
pain, is of undiagnosed etiology and treated by Methadone, 
and that the Veteran attributes his left knee condition to a 
failed total left knee replacement.  Of even greater import, 
the Board notes that a February 2003 treatment report 
diagnosed the Veteran as having a recurrent pruritic rash 
around the total left knee replacement site.  In a February 
2004 treatment report, the examiner observed scaly mildly 
erythematous plaque on the left knee.  The Veteran claims 
that this rash has persisted since his knee surgery or, more 
exactly, since he developed the staphylococcal infection in 
the knee.  

In an August 2004 letter, Dr. D.U., the Veteran's primary 
care physician opined that enough time had elapsed since his 
prior letter and the RO's review of VA records through 
October 2000, to verify that the Veteran's "condition" is 
chronic and disabling such as to warrant reopening of his 
claim.  Although he did not describe the Veteran's 
"condition" in this letter, in his initial March 2002 
letter Dr. D.U. referred to a left knee infection and rash.  
In a January 2006 letter, Dr. D.U. voiced his frustration 
that his prior letters were apparently ignored by the RO.  He 
stated that, in his opinion, there is no doubt from a review 
of the records [from the Lexington VAMC] that the Veteran's 
infection was in fact related to his hospital stay.  

In a December 2007 letter, the Veteran's wife stated her 
opinion that the infection was still in his system.  She said 
that he itches and scratches so much at night that there is 
blood on the pillow cases and sheets such that she changes 
linens almost daily.  

0This more recent evidence from Dr. D.U. coupled together 
with the additional VA treatment reports, which document a 
recurrent pruritic skin rash of the left knee with pain, 
demonstrate what the RO said was missing in its January 2003 
decision, that the Veteran may have chronic qualifying 
additional disability, to include a recurrent rash.  The 
evidence also includes Dr. D.U.'s opinion that VA was 
negligent in the identification, diagnosis, and treatment of 
the staphylococcal infection.  Thus, this evidence (the VA 
treatment records and letter from Dr. D.U. can therefore be 
considered "new" in that it was not previously considered 
by the RO and "material" because it raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2008). 

Accordingly, new and material evidence has been submitted, 
and the Veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals, total left knee 
replacement, is reopened.  

For reasons which will be explained below, the Board finds 
that additional evidentiary development is requited before a 
decision may be made on the merits as to this issue. 





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals, 
total left knee replacement, is reopened.  To that extent 
only, the appeal is allowed.

REMAND

The Veteran has not yet been afforded a VA examination in 
connection with his claim of additional disability due to 
negligence on the part of VA in its treatment after the 
November 1999 total left knee replacement.  This case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern the existence of any current additional 
disability due to the Veteran's treatment by VA subsequent to 
his November 1999 total left knee replacement, whether any 
additional disability was due to carelessness, negligence, 
lack of proper skill, or similar instance of fault on the 
part of VA in failing to timely diagnose a staph infection 
after the total knee replacement procedure, and, if not, 
whether the proximate cause of the Veteran's additional 
disability was an event not reasonably foreseeable.  These 
questions must be addressed by an appropriately qualified 
medical professional.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

The Board also notes an April 2003 report of contact with the 
Social Security Administration by an RO representative 
indicates that the Veteran has been receiving SSA disability 
benefits since he was approved sometime in 2000.  His SSA 
records have not been obtained for the claims folder.  An 
effort should therefore be made to obtain such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  A 
remand is therefore needed to obtain the Veteran's SSA 
records. 

The Board notes that treatment records from the Lexington 
VAMC and its Somerset Outpatient Clinic have only been 
obtained up to June 14, 2005.  A remand is also needed to 
obtain up-to-date VA treatment records from the Lexington 
VAMC and its Somerset Outpatient Clinic.

The Board also notes that, while the Veteran has provided 
copies of opinion letters from Dr. D.U., all treatment 
records from Dr. D.U. have not been obtained for the record.  
This should be done.  The Veteran should be requested to 
provide an appropriate authorization and release so VA can 
obtain all of Dr. D.U.'s treatment records from and including 
April 4, 2000.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the Veteran to 
identify, and provide releases for any 
additional, relevant medical treatment 
records that he wants VA to help him 
obtain.  Specifically, he should be 
requested to provide an authorization and 
release for VA to obtain all treatment 
records from Dr. D.B. from and including 
April 4, 2000, to the present time.  If 
he provides appropriate releases, or 
identifies any VA treatment, VBA should 
attempt to obtain the records identified.  
The materials obtained, if any, should be 
associated with the Veteran's VA claims 
folder. 

2.  VBA should request the SSA to provide 
copies of any records pertaining to the 
Veteran's application for SSA disability 
benefits, to include any medical records 
obtained in connection with the 
application.  Any materials obtained 
should be associated with the Veteran's 
VA claims folder.  

3.  VBA should obtain all treatment 
records from the Lexington VAMC and its 
Somerset Outpatient Clinic up-to-date 
since June 14, 2005.  Any materials 
obtained should be associated with the 
Veteran's VA claims folder.  

4.  After the above development is 
accomplished, VBA should schedule the 
Veteran for an examination by an 
appropriate medical specialist.  The 
claims file must be provided for review.  
The following determinations should be 
made: 

(a)  Did the total left knee replacement 
performed by VA in November 1999 and 
subsequent staph infection diagnosed in 
July 2000 cause additional disability to 
the Veteran, i.e. chronic infection, 
chronic knee pain, chronic body rash, or 
another type of additional disability?  
Please identify each disability, if such 
is present.
 
(b)  If additional disability exists, was 
this due to carelessness, negligence, 
lack of proper skill, or similar instance 
of fault on the part of VA in its 
treatment of the Veteran subsequent to 
the November 1999 total left knee 
replacement, i.e. failure to diagnose 
left knee infection in a timely manner?

(c)  If not, was the proximate cause of 
the Veteran's additional disability an 
event not reasonably foreseeable?  For 
the purposes of the discussion, an event 
which is "not reasonably foreseeable" 
need not be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided, i.e., whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
informed consent procedures.

A detailed rationale must be provided for 
all opinions.  The report should be 
associated with the Veteran's VA claims 
folder.  

5.   After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claims.  VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
MICHAEL HERMAN
 Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


